Citation Nr: 0324869	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-08 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back and neck 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and his sister. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty for training from January 
1985 to May 1985 and from May 1986 to September 1986.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions dated in September 2000 and 
September 2001 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
denied entitlement to service connection for a "back" 
disability.  From the records of Drs. Amores, Goldfarb, and 
Burns, it appears this disability includes scoliosis of the 
lumbar and thoracic spine, and degenerative changes in the 
lumbar and cervical spine.

In April 2003, the appellant testified before the undersigned 
Veterans Law Judge at a video conference hearing.  A 
transcript of that hearing has been associated with the 
appellant's VA claims folder.

The appellant has raised the issue of service connection for 
carpal tunnel syndrome.  This claim is referred to the RO for 
appropriate action.


REMAND

After careful review of the record, the Board finds that 
additional development is required before the issue of 
entitlement to service connection for a back disability can 
be decided.     

During the pendency of this claim, the VCAA was signed into 
law.  This legislation is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000.

The VCAA applies to the present claim because this claim was 
filed in June 2000, before the date of enactment of the VCAA, 
and the claim is still pending.

The VCAA specifically provides that the assistance provided 
by the Secretary shall include obtaining any other relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary 
to obtain.   

Review of the record reveals that the appellant was awarded 
Social Security disability benefits in July 2002.  The 
appellant submitted the notice letter from Social Security.  
However, he has not submitted a copy of the Social Security 
decision and the supporting medical evidence.  The Board 
finds that the Social Security disability decision and 
supporting medical records are relevant to the appellant's 
claim since the records may show treatment for the claimed 
disability and may establish the etiology of the disability.  
See Masors v. Derwinski, 2 Vet. App. 181, 187 (1992).  
Therefore, the Board finds that the RO should make an attempt 
to obtain these records.    

Accordingly, this case is remanded for the following action: 

1.  The RO should attempt to obtain and 
associate with the claims folder, copies 
of any decision by the Social Security 
Administration, awarding the appellant 
disability benefits, including medical 
records relied upon in the determination. 

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for a back disability.  If all 
the desired benefits are not granted, an 
appropriate Supplemental Statement of the 
Case should be furnished to the appellant 
and his representative.  They should be 
afforded an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




